In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑2141  
R.R.D.,  
                                                                      Petitioner,  
                                         v.  

ERIC  H.  HOLDER,  JR.,  Attorney  General  of  the  United  States,  
                                                         Respondent.  
                          ____________________  

                    Petition  for  Review  of  an  Order  of  the  
                        Board  of  Immigration  Appeals  
                          ____________________  

      ARGUED  MARCH  5,  2014  —  DECIDED  MARCH  19,  2014  
                  ____________________  

   Before   EASTERBROOK,   MANION,   and   HAMILTON,   Circuit  
Judges.  
    EASTERBROOK,  Circuit  Judge.  While  R.R.D.  was  an  investi-­‐‑
gator   for   Mexico’s   Federal   Agency   of   Investigation,   he   ar-­‐‑
rested  hundreds  of  suspects  and  repeatedly  testified  against  
drug   traffickers.   Drug   organizations   offered   bribes   to   get  
him  out  of  their  hair  and,  when  he  refused,  tried  to  kill  him  
under   their   “plata   o   plomo”   policy—“silver   or   lead,”   collo-­‐‑
quially   “money   or   bullets.”   The   Agency   repeatedly   trans-­‐‑
2                                                                  No.  13-­‐‑2141  

ferred  him  to  places  where  it  thought  that  he  would  be  safer,  
but  testimony  exposed  him  to  public  view  and  threats  soon  
resumed.  He  was  wounded  twice  while  on  duty  and  eluded  
capture   several   times.   Once   assassins   shot   at   him,   missed,  
and   wounded   his   father.   His   superiors   recommended   that  
he  quit  for  his  own  safety.  He  opened  an  office-­‐‑supply  busi-­‐‑
ness  and  tried  to  conceal  his  former  job,  but  when  strangers  
continued   looking   for   him   he   sought   asylum   in   the   United  
States.  He  contended  that  he  had  been  persecuted  as  a  mem-­‐‑
ber  of  the  social  group  of  honest  police  officers.  An  immigra-­‐‑
tion   judge   concluded   that   R.R.D.   had   been   threatened   re-­‐‑
peatedly   and   remained   at   risk   but   concluded   that   the   drug  
traffickers   had   targeted   him   because   he   hampered   their   or-­‐‑
ganizations,  not  because  he  was  in  the  social  group  of  honest  
cops.   The   IJ   denied   the   application   for   asylum,   and   the  
Board   of   Immigration   Appeals   agreed.   A   motions   panel   al-­‐‑
lowed   R.R.D.   to   proceed   in   court   under   these   initials   to  
avoid  what  may  be  an  ongoing  risk  to  his  safety.  
      Both  the  IJ  and  the  BIA  distinguished  between  risks  to  all  
honest   police   and   risks   to   effective   honest   police,   such   as  
R.R.D.;   they   thought   that   only   if   criminal   organizations   tar-­‐‑
get  all  honest  law-­‐‑enforcement  officers  would  R.R.D.  be  enti-­‐‑
tled  to  asylum.  It  is  far  from  clear  to  us  that  drawing  such  a  
distinction   is   permissible   under   8   U.S.C.   §1101(a)(42)(A),  
which  defines  the  category  of  persons  eligible  for  asylum  as  
those   who   seek   refuge   here   “because   of   persecution   or   a  
well-­‐‑founded  fear  of  persecution  on  account  of  race,  religion,  
nationality,   membership   in   a   particular   social   group,   or   po-­‐‑
litical   opinion”.   “Effective   honest   police”   (or   “honest   police  
good  enough  to  impose  substantial  costs  on  criminal  organi-­‐‑
zations”)  is  a  subset  of  all  honest  police,  to  be  sure,  but  why  
is   that   not   a   “social   group,”   if   “honest   police”   is   a   social  
No.  13-­‐‑2141                                                                 3  

group?   Anyway,   the   statute   makes   eligible   a   person   perse-­‐‑
cuted  because  of  his  membership  in  a  protected  category;  it  
does  not  require  that  all  members  of  that  category  suffer  the  
same   fate.   The   law   calls   for   assessments   of   causation   and  
risk;  that  R.R.D.  is  at  more  risk  than  that  faced  by  “honest  po-­‐‑
lice”   generally   is   a   poor   reason   to   disqualify   him   from   asy-­‐‑
lum,  if  he  otherwise  is  eligible.    
     The   “otherwise”   is   a   potentially   important   qualifier,   be-­‐‑
cause   persecution   means   adverse   action   by   government;  
criminal  deeds  by  private  persons  come  to  be  treated  as  per-­‐‑
secution,  on  the  Board’s  view,  only  when  the  government  is  
unwilling  or  unable  to  protect  targets  from  private  violence.  
See   Matter   of   Eusaph,   10   I&N   Dec.   453,   454   (1964).   See   also  
Hor  v.  Gonzales,  421  F.3d  497  (7th  Cir.  2005);  Bitsin  v.  Holder,  
719   F.3d   619,   628–31   (7th   Cir.   2013).   Mexico   has   more   than  
400,000   police   officers;   the   Board   did   not   consider   whether  
they   are   willing   and   able   to   protect   their   current   or   former  
colleagues.  (R.R.D.  contends  that  so  many  officers  have  tak-­‐‑
en   the   criminals’   silver   that   the   force   as   a   whole   does   not  
protect   honest   police;   the   Board   did   not   address   this   possi-­‐‑
bility.)   Nor   did   the   Board   try   to   decide   how   much   risk   of  
harm  shows  that  a  government  is  “unable”  to  protect  its  citi-­‐‑
zens.   Given   the   Chenery   doctrine   (SEC   v.   Chenery   Corp.,   318  
U.S.   80,   87   (1943)),   we   must   proceed   for   the   purpose   of  
R.R.D.’s  petition  as  if  private  violence  equates  to  official  per-­‐‑
secution.  Likewise  we  must  treat  “honest  police”  as  a  social  
group,  because  the  Board  did  not  question  its  propriety.  Cf.  
Cece  v.  Holder,  733  F.3d  662  (7th  Cir.  2013)  (en  banc).  
   The  Board  cited  Pavlyk  v.  Gonzales,  469  F.3d  1082  (7th  Cir.  
2006),   for   the   proposition   that   honest   law-­‐‑enforcement  
agents  targeted  for  their  official  work  cannot  use  their  risks  
4                                                               No.  13-­‐‑2141  

as   a   basis   of   asylum   (technically,   in   Pavlyk,   withholding   of  
removal).   That   is   not,   however,   what   Pavlyk   holds.   Pavlyk  
was   a   fugitive   from   justice;   Ukraine   wanted   him   for   solicit-­‐‑
ing  bribes.  Nor  was  he  a  member  of  the  social  group  he  de-­‐‑
fined,  having  quit  his  law-­‐‑enforcement  job  years  before  leav-­‐‑
ing  Ukraine—and  he  did  not  claim  to  be  at  risk  as  a  member  
of  the  group  of  former  law-­‐‑enforcement  officers.  469  F.3d  at  
1088.  We  wrote  in  Pavlyk  that  “being  a  prosecutor”  (Pavlyk’s  
law-­‐‑enforcement  role)  is  not  an  immutable  characteristic,  or  
one   that   no   government   should   be   allowed   to   manipulate  
(governments   can   choose   whom   to   hire   as   prosecutors),   so  
Pavlyk’s  proposed  social  group  was  inadequate  and  he  was  
left   only   with   a   contention   that   some   criminals   had   a   per-­‐‑
sonal  vendetta  against  him.  
     Like  Pavlyk,  R.R.D.  was  no  longer  a  member  of  his  pro-­‐‑
posed  social  group  by  the  time  he  sought  asylum.  But  unlike  
Pavlyk,  R.R.D.  asserts  that  he  faces  persecution  as  a  member  
of  the  social  group  of  honest  former  law-­‐‑enforcement  agents  
in  Mexico.  Being  a  former  agent  is  an  immutable  characteris-­‐‑
tic;  nothing  R.R.D.  can  do  will  erase  his  employment  history.  
See  Escobar  v.  Holder,  657  F.3d  537  (7th  Cir.  2011);  Sepulveda  v.  
Gonzales,  464  F.3d  770,  772  (7th  Cir.  2006);  Matter  of  Fuentes,  
19  I&N  Dec.  658,  662  (1988).    
    All  the  BIA  had  to  say  about  this  possibility  is:  “Nor  has  
[R.R.D.]   established   a   well-­‐‑founded   fear   of   persecution   on  
account  of  his  status  as  a  former  police  officer  where  [he]  did  
not  experience  persecution  after  leaving  the  police  force,  the  
record   does   not   show   persecution   of   former   police   officers,  
and  eight  years  have  now  passed  since  [R.R.D.]  left  Mexico.”  
(Internal   citation   omitted.)   The   Board   did   not   mention  
R.R.D.’s   testimony,   which   the   IJ   believed,   that   people   came  
No.  13-­‐‑2141                                                                5  

looking  for  him  in  Mexico  after  he  quit  the  police  force.  The  
IJ   also   believed   R.R.D.’s   testimony   that   drug   gangs   use   un-­‐‑
armed   scouts   to   locate   targets,   and   that   R.R.D.   reasonably  
believed  that  these  men  were  scouts  for  assassins.  The  IJ  did  
not   believe   the   testimony   of   R.R.D.’s   wife   that   these   scouts  
had   R.R.D.’s   picture,   but   that   does   not   affect   the   nature   of  
the  risk  R.R.D.  faced.  He  and  his  wife  testified  that  unknown  
men  continued  trying  to  find  him  even  after  he  left  Mexico.  
Threats  can  imply  a  risk  of  future  persecution  if  they  are  suf-­‐‑
ficiently  menacing  and  credible.  Escobar,  657  F.3d  at  544.  
     And   the   record   contains   evidence   that   drug   organiza-­‐‑
tions  have  tried  to  locate  and  kill  other  officers  who  resigned  
from  the  police  and  left  the  country.  Punishing  people  after  
they  are  no  longer  threats  is  a  rational  way  to  achieve  deter-­‐‑
rence;  indeed,  the  United  States  itself  does  this.  A  perpetra-­‐‑
tor   of   securities   fraud   who   leaves   the   financial   profession,  
and  no  longer  poses  a  threat  to  investors,  still  faces  criminal  
prosecution,   the   better   to   deter   other   fraudsters.   There’s  
nothing   implausible   about   R.R.D.’s   testimony   that   drug   or-­‐‑
ganizations  in  Mexico  share  this  view  of  deterrence.  
     Yet   although   the   record   contains   evidence   that   drug-­‐‑
dealing  organizations  in  Mexico  target  former  police  officers  
in  general,  and  R.R.D.  in  particular,  the  Board  did  not  men-­‐‑
tion   it.   That   won’t   do.   The   Board   must   analyze   rather   than  
ignore   material   evidence.   Escobar,   657   F.3d   at   544.   Perhaps  
the  Board  thinks  that  the  risk  R.R.D.  faces  as  a  former  officer  
is  too  slight  to  satisfy  the  standard  for  asylum,  but  it  did  not  
say   this.   Chenery   requires   us   to   return   this   matter   to   the  
Board.  
   We  have  said  enough  to  show  why  the  order  of  removal  
cannot   stand   without   further   proceedings.   We   also   wonder  
6                                                                  No.  13-­‐‑2141  

why  the  Department  of  Homeland  Security  wants  to  remove  
R.R.D.  and  his  family.  The  IJ  found  that  R.R.D.  was  an  hon-­‐‑
est   and   effective   police   officer   in   Mexico,   willing   to   bring  
criminals  to  justice  at  substantial  risk  to  himself.  He  appears  
to   have   led   an   exemplary   life   in   the   United   States   since   en-­‐‑
tering  (lawfully)  and  applying  for  asylum.  He  appears  to  be  
someone   who   should   be   hired   and   put   to   work   by   the   De-­‐‑
partment  of  Homeland  Security  itself,  rather  than  sent  pack-­‐‑
ing.  We  do  not  supervise  the  exercise  of  prosecutorial  discre-­‐‑
tion,   but   those   who   do   have   that   power   should   review  
R.R.D.’s  situation  before  renewing  any  effort  to  remove  him.  
   The   petition   is   granted,   the   order   of   removal   is   vacated,  
and   the   case   is   remanded   to   the   Board   of   Immigration   Ap-­‐‑
peals  for  proceedings  consistent  with  this  opinion.